DETAILED ACTION
1. Claims 1-20 are pending. Claims 1-20 are considered in this Office action. 

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
3. This application is a continuation application of U.S. application no. 15/135,529 filed on September 21, 2016, now U.S. Patent 10776741 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

4. Claims 11-13 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  
Claim 11 and 12 describes the “the results fail to satisfy the accuracy quality threshold set for the task.” However, the examiner is unable to a definite statement of failing to satisfy the accuracy quality threshold set for the task in the applicant’s originally filed specification. The specification states:
[142] The Total Answer Confidence Evaluation (TACE) uses IBCC or WCA, a supervised per-worker accuracy estimation at submission time, and a score from the CAF model to particularly include the results of potentially fraud answers in the final evaluation of answer confidence evaluation. The power of TACE is that the CAF model likely produces many false positives that are omitted from the calculation of answer confidence. This additional overhead could reduce our necessary extension by up to 90% depending on the tolerance threshold we set for the CAF models.

Claim 16 describes “a minimum number of iterations required for the task” and “a maximum number of iterations required for the task.” However, the examiner is unable to a definite statement of a minimum number of iterations required for a task, or a maximum number of iterations required for a task in the applicant’s originally filed specification. The specification states:
[36] In certain embodiments, implementing CAF model completes the pipeline and provides for iteration of models. CAF is an unsupervised statistical model based on candidate fraudulent answer detection techniques. It combines two separate ranking mechanisms against thresholds learned over historical data to trigger a "fraud/not fraud" or error prediction for the current submitted answer.

                Which shows no description of failing to satisfy the accuracy quality threshold for a task, or any type of iteration restriction being utilized such as a minimum number of iterations required for a task or a maximum number of iterations required for a task. To satisfy the written description requirement, a describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected.  
                Therefore, the claims 11-13 and 16 and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 11-13 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor or a joint inventor.
Claim 11 and 12 describes the “the results fail to satisfy the accuracy quality threshold set for the task.” Applicant’s specification is indefinite as to what this means may be as in [0142] it states:
[142] The Total Answer Confidence Evaluation (TACE) uses IBCC or WCA, a supervised per-worker accuracy estimation at submission time, and a score from the CAF model to particularly include the results of potentially fraud answers in the final evaluation of answer confidence evaluation. The power of TACE is that the CAF model likely produces many false positives that are omitted from the calculation of answer confidence. This additional overhead could reduce our necessary extension by up to 90% depending on the tolerance threshold we set for the CAF models.
Claim 16 describes “a minimum number of iterations required for the task” and “a maximum number of iterations required for the task.” Applicant’s specification is indefinite as to what this means may be as in [0036] it states:


Which shows no description of failing to satisfy the accuracy quality threshold for a task, a minimum number of iterations required for a task, or a maximum number of iterations required for a task. For Examination purposes this will be interpreted as failing to satisfy the accuracy quality threshold for a task being not being able to meet the threshold set and a minimum number of iterations required for a task or a maximum number of iterations required for a task being a specific minimum or maximum number of iterations set for the specific task. The dependent claims of claims 11-13 and 16 inherit the deficiencies of these claims, and thus the dependents are similarly rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 1 are for receiving, one or more results of a task (Receiving Information; observation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); determining, an accuracy confidence score for each result of the task (Analyzing Information; evaluation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity, by utilizing Mathematical Concepts (calculating a score)); determining, that the results satisfy an accuracy quality threshold set for the task, wherein the 
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements of the processors, information processing system, and customer system. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[275] The information processing system 502 may be a personal computer system, a server computer system, a thin client, a thick client, a hand-held or laptop device, a tablet computing device, a multiprocessor system, a microprocessor-based system, a set top box, aActive 51736557.1 programmable consumer electronic, a network PC, a minicomputer system, a mainframe computer system, a distributed cloud computing system, or the like.

Which shows that this is a generic system being utilized for this process, such as a computing device, laptop, tablet, etc., as described above with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processors, nor the receiving and transmitting steps as above, are anything other than generic, and the MPEP Section 2106.05(d) indicates that mere receipt 
Independent claims 19 and 20 also contain the identified abstract ideas above, with the additional element computer-readable non-transitory storage media and memory which is highly generalized as per the applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 2-18 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-20 are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. Claim(s) 1-3, 9-10, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US publication number 20140278771 to Rehman (hereinafter referred to as “Rehman”).


determining, an accuracy confidence score for each result of the task (Rehman: [0414 determining the accuracy 0163 confidence score for 0164 results of the task]); 
determining, that the results satisfy an accuracy quality threshold set for the task, wherein the determining is based on the accuracy confidence score for each result of the task (Rehman: [0196 the results satisfy an accuracy quality threshold set for a task based on 0414 determining the accuracy 0163 confidence score for 0164 results of the task]); 
and providing, a determination for the task to a customer system in response to the determination that the results satisfy the accuracy quality threshold (Rehman: [0657 the providing determination of the task to a customer system 0261 in response to determination that satisfy 0196 the accuracy quality threshold]).
Rehman also teaches processors 0075, computer-readable non-transitory storage media and memory 0076 for this and subsequent claims.

(B) As per claim 2, Rehman teaches receiving one or more results of the task as in claim 1. Rehman also teaches the application of additional results and data (Rehman: [0387 the application of additional results and data]); 
and after receiving results of the task: determining an accuracy confidence score for the result as in claim 1. Rehman also teaches the application of each and all additional results and data (Rehman: [0387 the application of each and all additional results and data]); 
and determining that the results satisfy the accuracy quality thresholdR set for the task, wherein the determining is further based on the accuracy confidence score as in claim 1. Rehman also teaches 

	(C) As per claim 3, Rehman teaches determining the accuracy confidence score for each result of the task comprises: identifying, result of the task as in claim 1. Rehman also teaches a worker from organizations submitting information (Rehman: [0086 a worker from organizations submits information]); 
identifying, accuracy as in claim 1. Rehman also teaches the use of historical data and use by a worker or user (Rehman: [0499 the use of historical data 0447 the use by a worker or user]); 
and incorporating, the accuracy in the accuracy confidence score for the result as in claim 1. Rehman also teaches the use of historical data and use by a worker or user (Rehman: [0499 the use of historical data 0447 the use by a worker or user]); 

(D) As per claim 9, Rehman teaches the one or more results of the task are received, and wherein the accuracy quality threshold set for the task is set as in claim 1. Rehman also teaches a plurality or group of workers or users (Rehman: [0379 a worker or user and 0370 groups of workers or users])

(E) As per claim 10, Rehman teaches the result with respect to the determination for the task based on at least the accuracy confidence score for the result as in claim 1. Rehman also teaches the assigning to each results an informational value (Rehman: [0471 the assigning to each result of value and informational value])

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 4-8, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 20140278771 to Rehman (hereinafter referred to as “Rehman”) in view of US publication number 20140058763 to Zizzamia (hereinafter referred to “Zizzamia”).

(A) As per claim 4, Rehman teaches prior to determining that the results satisfy the accuracy quality threshold set for the task, determining, an accuracy for the one or more results as in claim 1; 
and Active 51736557.1ATTORNEY DOCKETPATENT APPLICATION 083862.0121 43 of 47wherein the determining that the results satisfy an accuracy quality threshold is based further on the accuracy for the one or more results as in claim 1.
Although Rehman teaches the determination of accuracy quality thresholds, Rehman does not explicitly teach applying the confusion matrix.
Zizzamia teaches
The application of a confusion matrix (Zizzamia: [0392 the application of a confusion matrix])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy quality thresholds of Rehman with the application of the confusion matrix of Zizzamia as they are analogous art along with the current invention which solve 

(B) As per claim 5, Rehman teaches information is provided with each received result as in claim 1; 
and wherein determining the accuracy confidence score for each result of the task is further based on the information received for the result as in claim 1.
Although Rehman teaches the determination of accuracy confidence scores, Rehman does not explicitly teach applying fraud analysis.
Zizzamia teaches
The application of fraud analysis (Zizzamia: [0046 the application of fraud analysis])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy confidence scores of Rehman with the application of the fraud analysis of Zizzamia as they are analogous art along with the current invention which solve problems related to determination of measurements for fraud analysis, it is old and well-known to determine measurements for fraud analysis, and the combination would lead to better measurements for fraud analysis as taught in [0073] of Zizzamia.

(C) As per claim 6, Rehman teaches the accuracy confidence score of each result is further determined as in claim 1. 
Although Rehman teaches the determination of accuracy confidence scores, Rehman does not explicitly teach confirmed instances of assessed fraud.
Zizzamia teaches

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy confidence scores of Rehman with the application of confirmed instances of assessed fraud of Zizzamia as they are analogous art along with the current invention which solve problems related to determination of fraud, it is old and well-known to determine fraud, and the combination would lead to better determination of fraud as taught in [0478] of Zizzamia.

(D) As per claim 7, Rehman teaches identifying that one of the one or more results of the task as in claim 1; 
and selectively including in the determination for the task based on the accuracy confidence score as in claim 1 
Although Rehman teaches the determination of accuracy confidence scores, Rehman does not explicitly teach fraud results.
Zizzamia teaches
Fraud results (Zizzamia: [0211 Fraud results])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy confidence scores of Rehman with the application of fraud results of Zizzamia as they are analogous art along with the current invention which solve problems related to determination of fraud, it is old and well-known to determine fraud, and the combination would lead to better determination of fraud as taught in [0478] of Zizzamia.

(E) As per claim 8, Rehman teaches the one or more results of the task are received, and wherein the accuracy quality threshold set for the task is set as in claim 1. Rehman also teaches workers 
Although Rehman teaches the determination of accuracy quality thresholds, Rehman does not explicitly teach ranking.
Zizzamia teaches
The application of ranking (Zizzamia: [0501 the application of ranking])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy quality thresholds of Rehman with the application of ranking of Zizzamia as they are analogous art along with the current invention which solve problems related to determination of quality, it is old and well-known to determine quality, and the combination would lead to better determination of quality as taught in [0539] of Zizzamia.

(F) As per claim 11, Rehman teaches determining that the results satisfy an accuracy quality threshold set for the task: determining, that the results the accuracy quality threshold set for the task as in claim 1. Rehman also teaches failing to satisfy a set threshold and (Rehman: [0215 failing to satisfy or meet a set threshold]); Active 51736557.1ATTORNEY DOCKETPATENT APPLICATION 083862.0121 44 of 47 
predicting, that will cause the results to satisfy the accuracy quality threshold set for the task as in claim 1. Rehman also teaches the use of a number of additional results (Rehman: [0633 use of a number of additional results]); 
and requesting, the number of additional results from one or more workers (Rehman: [0088 request the 0633 number of additional results 0379 from a worker or user]).
Although Rehman teaches the determination of accuracy quality thresholds, Rehman does not explicitly teach prior values.
Zizzamia teaches

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy quality thresholds of Rehman with the application of prior values of Zizzamia as they are analogous art along with the current invention which solve problems related to determination of quality, it is old and well-known to determine quality, and the combination would lead to better determination of quality as taught in [0539] of Zizzamia.

(G) As per claim 12, Rehman teaches determining that the results satisfy the accuracy quality threshold set for the task: determining, that the results fail to satisfy the accuracy quality threshold as in claim 11; 
predicting, additional results from whom will cause the results to satisfy the accuracy quality threshold, in performing the task as in claim 11. Rehman also teaches predicting accuracy (Rehman: [0196 predicting results that satisfy an accuracy]); 
and requesting, additional results as in claim 11.
Although Rehman teaches the determination of accuracy quality thresholds, Rehman does not explicitly a number of workers and prior values.
Zizzamia teaches
The number of workers (Zizzamia: [0108 the number of workers])
The use of prior values (Zizzamia: [0346 the use of prior values])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy quality thresholds of Rehman with the application of number of workers and prior values of Zizzamia as they are analogous art along with the current invention which solve problems related to determination of quality, it is old and well-known to determine quality, and the combination would lead to better determination of quality as taught in [0539] of Zizzamia.

(H) As per claim 13, Rehman teaches at least one worker of the additional workers as in claim 11. Rehman also teaches use of a human agent and an automated agent (Rehman: [0092 the use of human agents and 0162 automated agents])

(I) As per claim 16, Rehman teaches the task types are based on Active 51736557.1ATTORNEY DOCKETPATENT APPLICATION 083862.0121 45 of 47 one or more actions involved in performing the task: a level of difficulty of the task; pre-requisites required for the task, a level of compensation provided for the task, a duration of the task, a minimum number of iterations required for the task, or a maximum number of iterations required for the task (Rehman: [0505 the task type is based on actions for performing the task with a duration of the task and 0660 difficulty of the task]).
Although Rehman teaches the determination of tasks, Rehman does not explicitly use classification.
Zizzamia teaches
The use of classification (0086 the use of classification])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of tasks of Rehman with the application of classification of Zizzamia as they are analogous art along with the current invention which solve problems related task determination, it is old and well-known to determine tasks, and the combination would lead to better determination of tasks as taught in [0472] of Zizzamia.

(J) As per claim 17, Rehman teaches a task is one or more actions performed by a worker (Rehman: [0518 the task is an action taken by a worker or user]); 
a result for a task is an output generated by a worker performing that task (Rehman: [0533 the results for tasks are outputs generated 0392 by a worker or user performing a task]); 

Although Rehman teaches tasks performed by workers, Rehman does not explicitly answer a question.
Zizzamia teaches
The answering of a question (Zizzamia: [0311 the answer of a question])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of tasks performed by workers of Rehman with the answering of a question of Zizzamia as they are analogous art along with the current invention which solve problems related to performing tasks, it is old and well-known to perform specific tasks, and the combination would lead to better performance of tasks as taught in [0314] of Zizzamia.

(K) As per claim 18, Rehman teaches the results satisfy the accuracy quality threshold as in claim 1. Rehman also teaches when the results as being below a set amount or threshold (Rehman: [0215 the results being below a specific threshold]) 
Although Rehman teaches accuracy quality thresholds, Rehman does not explicitly teach errors.
Zizzamia teaches
The application of errors (Zizzamia: [0169 the application of errors])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy quality thresholds of Rehman with the application of errors of Zizzamia as they are analogous art along with the current invention which solve problems related to determination of quality, it is old and well-known to determine quality, and the combination would lead to better determination of quality as taught in [0539] of Zizzamia.

s 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 20140278771 to Rehman (hereinafter referred to as “Rehman”) in view of US publication number 20140058763 to Zizzamia (hereinafter referred to “Zizzamia”) in futher view of (Lu, J., Behbood, V., Hao, P., Zuo, H., Xue, S., & Zhang, G. (2015). Transfer learning using computational intelligence: A survey. Knowledge-Based Systems, 80, 14-23.) to Lu (hereinafter referred to as “Lu”).

(A) As per claim 14, Rehman teaches identifying with the one or more results of the task used to accurately perform the task as in claim 1. Rehman also teaches shared features (Rehman: [0197 the use of shared features]); 
and wherein the accuracy confidence score for each result of the task is determined as in claim 1 Rehman also teaches shared features (Rehman: [0197 the use of shared features]); 
Although Rehman teaches the determination of accuracy confidence scores, Rehman does not explicitly use of skills.
Zizzamia teaches
The use of skills (Zizzamia: [0052 the use of capabilities or skills])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy confidence scores of Rehman with the application of skills and capabilities of Zizzamia as they are analogous art along with the current invention which solve problems related quantifying capabilities and skills, it is old and well-known to quantify capabilities and skills, and the combination would lead to better quantifying of capabilities and skills as taught in [0472] of Zizzamia.
Although Rehman in view of Zizzamia teaches the determination of accuracy confidence scores with skills, Rehman in view of Zizzamia does not explicitly use vectors.
Lu teaches

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy confidence scores with skills of Rehman in view of Zizzamia with the vectors of Lu as they are analogous art along with the current invention which solve problems related quantifying capabilities and skills, it is old and well-known to quantify capabilities and skills, and the combination would lead to better quantifying of information as taught in [page 17] of Lu.

 (B) As per claim 15, Rehman teaches The method of Claim 14, further comprising: determining, the accuracy confidence score of each result as in claim 1. Rehman also teaches shared features (Rehman: [0136 shared features])
Although Rehman in view of Zizzamia teaches the determination of accuracy confidence scores with skills, Rehman in view of Zizzamia does not explicitly use Transfer Learning Independent Bayesian algorithms and optimal values.
Lu teaches
The application of optimal values (Lu: [page 16 the application of optimal values])
The use of transfer learning independent Bayesian algorithms (Lu: [page 17 use of transfer learning independent Bayesian algorithms])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy confidence scores of Rehman in view of Zizzamia with the transfer learning independent Bayesian algorithms and optimal values of Lu as they are analogous art along with the current invention which solve problems related quantifying scores , it is old and well-known to quantify scores, and the combination would lead to better quantifying of scores as taught in [page 18] of Lu.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130013546 A1
Bagchi; Sugato et al.
PROVIDING COMMUNITY FOR CUSTOMER QUESTIONS
US 20140288917 A1
Orsini; Francois et al.
Systems and Methods for Multi-User Multi-Lingual Communications
US 20140343984 A1
Shahabi; Cyrus et al.
SPATIAL CROWDSOURCING WITH TRUSTWORTHY QUERY ANSWERING
US 20160117628 A1
Brophy; Gary R. et al.
LANGUAGE TRANSLATION AND WORK ASSIGNMENT OPTIMIZATION IN A CUSTOMER SUPPORT ENVIRONMENT
US 20160314127 A1
Har-Noy; Shay et al.
ENHANCED CROWDSOURCED SEARCH AND LOCATE PLATFORM
US 20170039890 A1
Truong; Michael et al.
AUGMENTING TRANSPORT SERVICES USING DRIVER PROFILING
US 20120278263 A1
Borthwick; Andrew et al.
COST-SENSITIVE ALTERNATING DECISION TREES FOR RECORD LINKAGE
US 20170098172 A1
Ellenbogen; Michael et al.
Training Artificial Intelligence
US 20170185938 A1
Volkov; Andrii et al.
Task Similarity Clusters for Worker Assessment
US 20170185935 A1
Volkov; Andrii et al.
Worker Answer Confidence Estimation for Worker Assessment



10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        9/22/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683